Opinion by
Hoffman, J.,
In the lower court appellant timely petitioned to suppress certain evidence on the basis that such evidence was obtained pursuant to the issuance of a defective search and seizure warrant. The lower court denied this motion on the basis that the warrant was proper on its face.
In Commonwealth v. Shaw, 444 Pa. 110, 281 A. 2d 897 (1971), our Supreme Court had occasion to review the very same search warrant which is the subject of the instant case. In Shaw the Supreme Court held that the search warrant was defective. We are bound by that ruling.
Accordingly, the judgment of sentence is vacated and a new trial is ordered.
Watkins, J., dissents.